Citation Nr: 0711338	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  05-05 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial evaluation, in excess of 40 
percent, for degenerative joint disease of the lumbosacral 
spine.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1964 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from  rating decision by the Department of 
Veterans Affairs (VA) Jackson, Mississippi Regional Office 
(RO).  A May 2004 rating action effectuated a Board decision 
granting the veteran service connection for a low back 
disorder, rated 40 percent disabling.  The veteran expressed 
disagreement with the rating assigned.  A subsequent November 
2004 rating decision denied the veteran entitlement to a 
TDIU. 


FINDINGS OF FACT

1.  The veteran has degenerative joint disease of the 
lumbosacral spine, demonstrated by forward flexion of the 
lumbar spine to 30 degrees or less.  Ankylosis is not shown.

2.  Service connection is in effect for degenerative joint 
disease of the lumbosacral spine, rated 40 percent disabling. 
The veteran has no other service-connected disabilities.

3.  The veteran has a General Equivalency Diploma (GED).  He 
has occupational experience in maintenance and last worked 
full time in August 2000. 

4.  The competent and probative evidence does not show that 
the veteran's service-connected degenerative joint disease of 
the lumbosacral spine is of sufficient severity as to prevent 
him from engaging in some form of substantially gainful 
employment.




CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation in excess of 40 
percent for degenerative joint disease of the lumbosacral 
spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45 4.71a, Diagnostic 
Codes 5289, 5292, 5295 (prior to September 26, 2003); 38 
C.F.R. § 4.124(a), Diagnostic Code 5237 (2006).

2.  The requirements for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2004 and October 
2004; rating decisions in May 2004 and November 2004; and 
statements of the case in February 2005 and April 2005.  
These documents discussed specific evidence, the particular 
legal requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the June 2005 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examination of the 
veteran in relation to these claims.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Factual Background

The veteran's service medical records show that he was 
evaluated and treated on multiple occasions in service for 
complaints of low back pain, and was diagnostically assessed 
in March 1966 as having lumbar strain.

Service connection for degenerative joint disease of the 
lumbosacral spine, rated 40 percent disabling, was 
established by a May 2004 rating decision.
 
The Board has reviewed all the evidence in the veteran's 
claims file, with an emphasis on the more recent medical 
evidence, consisting of reports of VA outpatient treatment 
between December 2000 and August 2004, VA examinations 
conducted in December 2000 and April 2004, and a report of a 
private examination conducted in February 2005.  For the 
purpose of reviewing the medical history of the veteran's 
service-connected disorder, see 38 C.F.R. §§ 4.1, 4.2, the 
Board has also reviewed medical evidence developed in 
connection with prior claims, such as the veteran's service 
medical records.  The Board has also reviewed documents 
developed throughout this appeal, such as statements 
submitted by the veteran in support of his claim and informal 
briefs received from the veteran's representative.  

Analysis

Increased evaluation for the low back disorder

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities, (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from disease and injuries incurred or aggravated 
during military service and the residual condition in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable based upon the assertion and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where 
the question for consideration involves the propriety of the 
initial evaluations assigned, such as here, evaluation of the 
medical evidence since the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities with injuries to the muscles, 
the nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for the evaluation.  Either the use or 
manifestations not resulting from service-connected diseases 
or injury establishing service-connected disability 
evaluation and the evaluation of the same manifestations 
under different diagnoses are to be avoided.  38 C.F.R. 
§ 4.14 (2006).  However, in Esteban v. Brown, 6 Vet. 
App. 259, 262 (1994), the Court held that evaluations for 
distinct disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not "duplicative of or overlapping of the symptomatology" of 
the other condition.  

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected disability, a diagnostic code 
based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and the rule against pyramiding set forth 
in 38 C.F.R. § 4.14 does not forbid consideration of a higher 
rating based on a greater limitation of motion due to pain on 
use, including use during flare-ups.  The provisions of 
38 C.F.R. 4.40 and 4.45 should be considered in conjunction 
only with diagnostic codes predicated on limitation of 
motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's degenerative joint disease of the lumbosacral 
spine is rated by the RO as 40 percent disabling under 
Diagnostic Code 5237 of the Rating Schedule, based on a 
finding that that the veteran has forward flexion of the 
thoracolumbar spine of 30 degrees or less under the Rating 
Schedule in effect on September 26, 2003.

In September 2003, VA revised the criteria for evaluating 
disorders of the spine. Generally, where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  VA's General Counsel has held that if the amended 
regulation is more favorable to the claimant, then the 
retroactive reach of the regulation is governed by 
38 U.S.C.A. § 5110(g), which provides that VA may, if 
warranted by the facts of the claim, award a benefit based on 
a change in law retroactive to, but no earlier than, the 
effective date of the change.  VAOPGCPREC 3-2000, 65 Fed. 
Reg. 33422 (2000); VAOPGCPREC 7-2000, 66 Fed. Reg. 
33310(2001).  The Board is bound by those rulings.

The RO addressed the new criteria in its February 2005 
statement of the case. Therefore, the Board may also consider 
these amendments without first determining whether doing so 
will be prejudicial to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).

The previous version of the rating criteria provided as 
follows:

Under Code 5295, a 10 percent rating is assigned for 
lumbosacral strain with characteristic pain on motion.  If 
there is lumbosacral strain with muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in the standing position, a 20 percent evaluation is in 
order.  Finally, a maximum schedular rating of 40 percent is 
awarded when lumbosacral strain is severe, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
38 C.F.R. § 4.71a.

Alternatively, limitation of motion of the lumbar spine was 
rated as 10 percent disabling when slight, 20 percent 
disabling when moderate, and 40 percent disabling when 
severe.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).

The amended version of the rating criteria provides that The 
General Rating Formula for Diseases and Injuries of the Spine 
will be used for rating spine disabilities for diseases or 
injuries of the spine, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
It applies to Diagnostic Codes 5235 to 5243 unless the 
disability rated under Diagnostic Code 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.

Ratings are assigned as follows:

40 percent -- Unfavorable ankylosis of 
the entire cervical spine; or, forward 
flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;

50 percent -- Unfavorable ankylosis of 
the entire thoracolumbar spine; and

100 percent -- Unfavorable ankylosis of 
the entire spine.

Note (1):  Any associated objective 
neurologic abnormalities, including, but 
not limited to, bowel or bladder 
impairment, should be separately 
evaluated under an appropriate diagnostic 
code.

Note (2):  For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 
240 degrees.  The normal ranges of motion 
for each component of spinal motion 
provided in this note are the maximum 
that can be used for calculation of the 
combined range of motion.

Note (3):  In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4):  Round each range of motion 
measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following:  difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (effective September 
26, 2003).

With respect to the application of the criteria in effect 
prior to September 23, 2003, the currently assigned 40 
percent evaluation is the maximum rating available under 
Diagnostic Code 5295 (pertaining to lumbosacral strain) and 
Diagnostic Code 5292 (pertaining to limitation of motion of 
the lumbar spine).  Consequently, these codes need not be 
discussed further.  However, a higher rating (50 percent) is 
potentially available under former Diagnostic Code 5289 
(pertaining to ankylosis of the lumbar spine).

In this case the veteran does not have ankylosis of the 
lumbar spine and intervertebral disc syndrome is not shown by 
the evidence of record.  On VA examination in December 2000 
the veteran showed lumbar spine motion in all planes, 
exclusive of forward flexion.  He had extension to 5 degrees 
and lateral bending, characterized as normal by his VA 
examiner, of 20 degrees, left and right.  The examiner stated 
that he could detect no motor or sensory deficits in either 
lower extremity.  On his most recent VA examination in April 
2004, forward flexion was to 30 degrees and extension was to 
0 degrees.  Lateral flexion and rotation was to 30 degrees, 
left and right.  No sensory symptoms were identified on 
sensory examination.

Applying the rating criteria that were in effect prior to 
September 2003, the Board finds that the veteran's lumbar 
spine disability produced no more than severe lumbosacral 
strain or, alternatively, severe limitation of motion of the 
lumbar spine, even considering his complaints of pain, 
warranting no more than a 40 percent rating.  Ankylosis and 
intervertebral disc syndrome were not shown.

Considering the revised criteria, the Board finds that the 
evidence is consistent with the criteria for a 40 percent 
rating, based on the range of motion and additional physical 
findings reported by the April 2004 examiner.  The April 2004 
VA examination reports shows 0 to 30 degrees of flexion and 0 
degrees of extension without evidence of motor or sensory 
deficits.  Because of the absence of motor and sensory 
deficits, the Board finds that there are no independently 
ratable neurologic disabilities.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(1).

The United States Court of Appeals for Veterans Claims 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), that 
the provisions of the Rating Schedule do not subsume 38 
C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  In 
addition, the Court stressed that, because disability of the 
musculoskeletal system is primarily the inability, due to 
damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is essential 
that the examination on which ratings are based adequately 
portray the anatomical damage and the functional loss with 
respect to all these elements.  See 38 C.F.R. §§ 4.40, 4.45.

Here, the record does not indicate that the veteran 
experiences any significant increase in his symptoms on 
prolonged use.  His examiners have not reported any 
diminution in excursion, strength, speed, coordination or 
endurance, as might reflect additional functional loss on use 
warranting a greater rating under the provisions of §§ 4.40, 
4.45.  In fact, when examined in April 2004, his examiner, 
while noting the veteran's subjective complaints of pain, 
stated that he was unable clearly delineate any additional 
symptoms such as identified in DeLuca.

The Board finds that the preponderance of the evidence is 
against a rating greater than 40 percent under both the old 
and new criteria.  The criteria for a rating greater than the 
40 percent rating currently in effect are not met.  The 40 
percent rating is the highest rating warranted for the appeal 
period.  Fenderson v. West, 12 Vet. App. at 126 (1999).

Individual Unemployability

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Because the veteran's only service-connected disability, 
degenerative joint disease of the lumbosacral spine, is rated 
as 40 percent disabling, the schedular criteria for 
assignment of a total disability rating based on individual 
unemployability are not met.  38 C.F.R. § 4.16(a).  In this 
regard, the Board has carefully examined all the evidence of 
record and finds that the veteran's current disability rating 
is properly assigned, as set out in detail in the above 
discussion.

Although the veteran has not met the percentage requirements 
set out in 38 C.F.R. §  4.16(a), a claim for a total 
disability rating based upon individual unemployability 
presupposes that the rating for the service-connected 
condition is less than 100 percent and only asks for TDIU 
because of subjective factors that the objective rating does 
not consider.  Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994).  It is thus the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  A finding of total disability is appropriate when 
there is present any impairment of mind or body which is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a)(1), 4.15 (1999).  The provisions of 38 C.F.R. § 
4.16(b) allow for extraschedular consideration of cases in 
which veterans who are unemployable due to service-connected 
disabilities but who do not meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a).

Before a total rating based upon individual unemployability 
may be granted, there must also be a determination that the 
appellant's service-connected disability is sufficient to 
produce unemployability without regard to advancing age or 
nonservice-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  "Marginal employment shall not be considered 
substantially gainful employment."  38 C.F.R. § 4.16(a).  
"Substantially gainful employment" is that employment "which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore (Robert) 
v. Derwinski, 1 Vet. App. 356, 358 (1991).  Assignment of a 
TDIU evaluation requires that the record reflect some factor 
that "takes the claimant's case outside the norm" of any 
other veteran rated at the same level.  The question is 
whether the veteran is capable of performing the physical and 
mental tasks required of employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (citing 38 C.F.R. §§ 4.1, 4.15).  

In this case, the record indicates that the veteran has a 
high school equivalency education (GED) and last worked full 
time, prior to his retirement in August 2000, as a 
maintenance person/carpenter with a public school district.  
The Board notes that while employed the veteran was 
physically restricted by his employer from lifting heavy 
objects, as shown by letters from the veteran's past 
employment, dated in June 1991 and July 2002. 

The evidence reflects that the veteran is currently retired, 
but that when he was employed had some physical restrictions 
possibly related to his service-connected back disorder, 
although this association was not specifically identified by 
his employer.  The veteran has non-service-connected knee 
impairment, which was noted by his private physician, Dr. 
W.A.M., in August 2000 to preclude his ability to climb 
ladders, squat, kneel, carry over 50 pounds and stand for 
long periods of time.  These restrictions were further noted 
by Dr. M. to be permanent and, in his opinion, to result in 
the veteran being "totally disabled for his present job."  
However, another private physician, Dr. G.A.C., in a 
statement, dated in December 2000, opined that the veteran 
was unable to perform his previous work duties and activities 
due to back problems.

When examined by VA in April 2004, it was noted by the 
examining physician that the veteran had disability due to 
his lower back condition (mainly stiffness and inability to 
move around) and a right knee condition.  He added that the 
veteran's occupation was manual labor and that based on his 
examination of the veteran and history given, he did not 
think that the veteran would be able to return to work and 
maintain a gainful employment.  He added that the veteran's 
main problem was his low back disability rather than his 
right knee condition.

When applying for Social Security Administration (SSA) 
benefits, that agency noted that the veteran had stated that 
he was disabled and unable to work because of both low back 
and right knee pain.  He was awarded disability insurance 
benefits in this decision based on findings that included 
medical evidence that the veteran's impairment involved both 
his service-connected low back disorder and his nonservice-
connected right knee disorder.  It was also noted as a 
finding in this decision that the veteran retains the 
residual functional capacity to perform sedentary work.  In a 
more recent statement in February 2005, Dr. M. noted the 
veteran's long history of difficulty referable to his right 
knee and history of degenerative lumbar disc disease, which, 
with respect to the back, impaired both prolonged sitting and 
difficulty standing in the same position for any lengthy 
period of time.  He stated that because of the veteran's 
education, work experience, and physical impairments it was 
his impression that the veteran was totally and permanently 
disabled.  

In essence, while the veteran may not be capable of strenuous 
activity, in part due to his service-connected disability, 
employment of a more sedentary nature has not been expressly 
precluded due to his back condition.  Indeed, the record 
contains no opinion by a qualified professional that the 
veteran is precluded from all forms of employment solely by 
reason of his service-connected back disability.  The 
evidence clearly shows that a nonservice-connected knee 
disability is a significant factor limiting his employability 
and the veteran has to some extent acknowledged this in 
statements on file, as show in the veteran's letter dated 
February 8, 2005.   

In any event, the evidence indicates that the veteran might 
have difficulty in jobs requiring physical activities to 
include prolonged sitting or standing in any one position for 
a lengthy period of time; nevertheless, he is not shown 
solely by reason of his service-connected back disorder to be 
incapable of performing to some extent the physical 
activities necessary for gainful employment.  To the extent 
to which he is limited by his service-connected disability, 
such limitations are contemplated in and compensated by the 
40 percent disability rating currently assigned for his 
condition.

The Board finds that the preponderance of the evidence is 
against the claim.  Therefore, a total disability rating for 
compensation purposes based on individual unemployability 
must be denied.


ORDER

An initial evaluation, in excess of 40 percent, for 
degenerative joint disease of the lumbosacral spine is 
denied.

Entitlement to a TDIU is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


